DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3-12 and 14-21 are allowed.

The following is an examiner’s statement of reasons for allowance: 

As per claims 1 and 12, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the first scan clock signal in the first frame period is higher in frequency than the first scan clock signal in the second frame period.

As per claim 7, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, wherein the second period is shorter than the first period … wherein, in the second frame period, the difference between the time at which the first scan signal having the turn-on level is applied and the time at which the third scan signal having the turn-on level is applied corresponds to a fourth period, and wherein the fourth period is longer than the third period.

claim 18, the cited prior art does not seem to anticipate or suggest an obvious combination of the claimed limitations, in particular, in the second frame period, supplying, by the first scan driver, the first scan signal having the turn-on level and the second scan signal having the turn-on level with a time difference of a fourth period, wherein the second period is shorter than the first period, and wherein the fourth period is longer than the third period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689. The examiner can normally be reached Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694